DETAILED ACTION
1.	Claims 1-8 of application 16/226,778, filed on 20-December-2018, are presented for examination.  The IDSs received on 20-December-2018 and 2-February-2021 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(1)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.2	Claims 1-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yamaoka et al, USP Publication 2016/0207536.


2.3	Yamaoka discloses:
Claims 1, 7 and 8:  A vehicle control system [¶0005 (an autonomous driving device with which it is possible to cope with an emergency situation in a case where a driving state is switched from autonomous driving to manual driving.)] comprising: 
a recognition unit recognizing a surrounding status of a vehicle [0041-0043 (Describes two scenes in which the steering operation for cancelling the autonomous driving is performed, i.e. a usual traveling route changing scene and an emergency avoidance scene, wherein the autonomous driving control unit determines that the steering operation at this time is a driving operation that exceeds the fine adjustment of the autonomous driving, that is, a driving operation that exceeds the range acceptable in the autonomous driving.)]; 
a control unit executing driving support for the vehicle by controlling one or both of steering and acceleration/deceleration of the vehicle on the basis of the surrounding status recognized by the recognition unit [0031 (The vehicle control ECU 1 includes an acquisition unit 30 and a control unit 31); 0032 (The autonomous driving control unit 310 outputs the control signals to the engine control unit 40, the brake control unit 41, and the steering control unit 42 based on the information acquired by the acquisition unit 30, and performs the autonomous driving of the vehicle); 0038 (The control unit 31 includes the first determination unit 311 in order to determine the steering operation for cancelling the autonomous driving); 0042-0043 (The autonomous driving control unit determines that the steering operation at this time is a driving operation that exceeds the fine adjustment of the autonomous driving, that is, a driving operation that exceeds the range acceptable in the autonomous driving.)]; 
a reception unit receiving an instruction relating to the driving support from a vehicle occupant of the vehicle [0036-0038 (The autonomous driving control unit 310 ends the autonomous driving in response to various driver initiated actions, such as the operation of pushing an autonomous driving cancel switch provided on the steering wheel,  removing the driver’s hand from the steering wheel, operating the steering wheel, or operating pedals for the brake and/or the accelerator.); 0042-0043 (steering operations by the driver)]; and 
an inhibition unit inhibiting inactivation or reduction in functionality of the driving support using the control unit in a case in which a surrounding status of the vehicle is a predetermined surrounding status, or it is predicted that the predetermined surrounding status will be reached in the future in a case in which an instruction for inactivation or reduction in functionality of the driving support is received by the reception unit [0055 (The autonomous driving control unit 310 may, for example, decelerate the vehicle 2 at a predetermined deceleration, or may decelerate the vehicle 2 by setting a ratio of a target vehicle speed to a current vehicle speed in advance. In this way, in the emergency avoidance scene illustrated in FIG. 2B, the vehicle 2 decelerates during the autonomous driving (thereby inhibiting the immediate switch to manual driving). When the deceleration of the vehicle 2 ends, the vehicle control ECU 1 performs the switching processing); 0064-0068 (By providing the predetermined period T, it is possible to avoid the situation in which the autonomous driving is switched to the manual driving immediately after the timing when the first determination unit determines that the value corresponding to the steering operation is equal to or greater than the first threshold value M1.…In a case of the emergency avoidance scene in which the pressure corresponding to the steering operation illustrated in the graph L2 (in Fig. 5) is detected, the autonomous driving control unit switches the driving state to the manual driving after performing the deceleration of the vehicle….Therefore, according to the vehicle control ECU, it is possible for the driver to start the manual driving in a state in which the vehicle speed is lower than the vehicle speed in the autonomous driving.)].

Claim 2:  wherein the control unit enables driving support of a first degree in a case in which a recognition level of the recognition unit is equal to or higher than a first threshold [0042-0049 (in a case where the first value corresponding to the steering operation by the driver of the
vehicle 2 in the autonomous driving state is equal to or greater than the first threshold value, the driver is regarded as having an intention of ending the autonomous driving, and then, the autonomous driving control unit 310 switches the driving state from the autonomous driving in progress to the manual driving.)] and enables driving support of a second degree in which less work than that for the first degree is imposed on a driver in a case in which the recognition level of the recognition unit is equal to or higher than a second [0045-0051 (the second determination unit 312 determines  whether  or  not a second value corresponding to the steering operation by the driver of the vehicle 2 in the autonomous driving state is equal to or greater than a  second threshold value based on the second value corresponding to the steering operation of the driver acquired from the acquisition unit); see also Fig. 4 (S14)], and wherein the inhibition unit inhibits inactivation or reduction in functionality of the driving support using the control unit in a case in which an instruction for inactivation or reduction in functionality of the driving support is received by the reception unit in a status in which the recognition level of the recognition unit is equal to or higher than the second threshold [0055 (The autonomous driving control unit 310 may, for example, decelerate the vehicle 2 at a predetermined deceleration, or may decelerate the vehicle 2 by setting a ratio of a target vehicle speed to a current vehicle speed in advance. In this way, in the emergency avoidance scene illustrated in FIG. 2B, the vehicle 2 decelerates during the autonomous driving (thereby inhibiting the immediate switch to manual driving).); 0064-0068 (By providing the predetermined period T, it is possible to avoid the situation in which the autonomous driving is switched to the manual driving immediately after the timing when the first determination unit determines that the value corresponding to the steering operation is equal to or greater than the first threshold value M1.…In a case of the emergency avoidance scene in which the pressure corresponding to the steering operation illustrated in the graph L2 (in Fig. 5) is detected, the autonomous driving control unit switches the driving state to the manual driving after performing the deceleration of the vehicle….Therefore, according to the vehicle control ECU, it is possible for the driver to start the manual driving in a state in which the vehicle speed is lower than the vehicle speed in the autonomous driving.)].

Claim 3:  wherein the inhibition unit predicts that a recognition state acquired by the recognition unit will be degraded in a case in which the vehicle runs in a predetermined running situation and inhibits inactivation or reduction in functionality of the driving support using the control unit in a case in which an instruction for inactivation or reduction in functionality of the driving support is received by the reception unit before the vehicle runs in the predetermined running situation [0044 (In a case where the first value corresponding to the steering operation by the driver of the vehicle 2 in the autonomous driving state is equal to or greater than the first threshold value, the driver is regarded as having an intention of ending the autonomous driving); 0045 (In other words, it can be said that the second threshold value is a threshold value used for determining whether or not the driver is regarded as having an intention of avoiding emergency situations); 0047; 0048; 0050].

Claim 4:  further comprising: an output unit outputting information [0072 (a hazard lamp, a brake lamp, or the like may be lit.)]; and an output control unit causing the output unit to output an indication indicating whether or not inactivation or reduction in functionality of the driving support will be allowed in a case in which the surrounding status of the vehicle is a predetermined surrounding status or it is predicted that the predetermined surrounding status will be reached in the future in a case in which an instruction for inactivation or reduction in functionality of the driving support has been received by the reception unit [0072 (in a case where the driver has an intention of performing the emergency avoidance, in addition to the deceleration of the vehicle 2, a hazard lamp, a brake lamp, or the like may be lit. Accordingly, it is possible to notify a following vehicle of the driver's intention of performing the emergency avoidance. Therefore, it is possible to contribute to avoiding contact with a following vehicle.)].

Claim 5:  wherein the inhibition unit releases the inhibition of inactivation or reduction in functionality of the driving support using the control unit in a case in which the surrounding status recognized by the recognition unit is not the predetermined surrounding status or in a case in which a further change in the status in the future is not predicted after the predetermined surrounding status in a state in which inactivation or reduction in functionality of the driving support using the control unit is inhibited [0036 (The autonomous driving control unit 310 ends the autonomous driving in response to various driver initiated actions, such as the operation of pushing an autonomous driving cancel switch provided on the steering wheel, removing the driver’s hand from the steering wheel, operating the steering wheel, or operating pedals for the brake and/or the accelerator.)].

Claim 6:  wherein the reception unit includes a brake pedal [0031 (The acquisition unit 30 acquires information from the communication unit 20, the stereo camera 21, the laser radar 22, the navigation system 23, the accelerator pedal sensor 24, the brake pedal sensor 25, the steering sensor 26, the steering wheel touch sensor 27, or the driver monitor camera 28.)], and wherein, in a case in which an instruction for inactivation or reduction in functionality of the driving support is received by the brake pedal, the inhibition unit does not inhibit inactivation or reduction in functionality of the driving support using the control unit even in a case in which the surrounding status of the vehicle is a predetermined surrounding status, or the predetermined surrounding status in the future is predicted [0037 (In a case where a driving operation of which an amount of operation exceeds a predetermined amount of operation is performed, the driver is regarded as having an intention of ending the autonomous driving, and thus, the autonomous driving control unit 310 ends the autonomous driving. The driving operation may include the brake pedal operation or the accelerator pedal operation.)].

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-F on the attached PTO-892 Notice of References Cited.
Documents A-D define a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve on inventive step when the document is taken alone.
Documents E-F define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
4.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661